[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                  AUGUST 26, 2009
                                 No. 08-16962                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                            Agency No. A098-546-623

BIRUTE NORKUTE,
a.k.a. Birute Vitaustas Norkute,

                                                                         Petitioner,

                                        versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                                   (August 26, 2009)

Before BLACK, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
       Petitioner Birute Norkute, a native and citizen of Lithuania, through counsel,

seeks review of the Board of Immigration Appeals’ (BIA) decision affirming the

Immigration Judge’s (IJ) order finding her removable and denying her application

for asylum and withholding of removal under the Immigration and Nationality Act

(INA) and relief under the United Nations Convention Against Torture and Other

Cruel, Inhuman, or Degrading Treatment or Punishment (CAT). On appeal,

Norkute argues substantial evidence does not support the IJ’s and BIA’s adverse

credibility finding, or the denial of her asylum claim.1

       “We review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion.” Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242

(11th Cir. 2004). The BIA issued its own decision but also adopted the IJ’s

opinion, so we will review both. Issues of legal interpretation are reviewed de

novo, Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001), and

administrative fact findings, including adverse credibility findings, are reviewed

“under the highly deferential substantial evidence test,” Adefemi v. Ashcroft, 386




       1
         Because Norkute does not challenge the denial of CAT relief on appeal, she has abandoned
any claim in this respect. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.
2005) (holding issues not raised on appeal are deemed abandoned). Likewise, she has abandoned
her withholding-of-removal claim by failing to make any substantive arguments pertaining to this
issue, even though she mentions it in passing in her brief. See Bayro v. Reno, 142 F.3d 1377, 1379
(11th Cir. 1998) (“[W]hen a party lists an issue for appellate review but does not discuss that
question in their argument, they have abandoned it.”).
                                                 2
F.3d 1022, 1026-27 (11th Cir. 2004) (en banc). Under this test, we will not reverse

the BIA’s factual finding unless the record compels it. Id. at 1027.

      Norkute argues substantial evidence does not support the IJ’s and BIA’s

adverse credibility finding. Specifically, she argues (1) her oral testimony was

consistent with her written asylum application and the background reports on

Lithuania, and (2) the IJ’s adverse credibility determination was based solely on

“mere conjecture and opinion” and his “ethnocentric perspective.”

      To be considered an adverse credibility determination, the IJ or BIA must

state explicitly the applicant’s testimony was not credible, and the IJ and BIA

“must offer specific, cogent reasons” for that finding. Forgue v. U.S. Att’y Gen.,

401 F.3d 1282, 1287 (11th Cir. 2005). “Once an adverse credibility finding is

made, the burden is on the applicant alien to show that the IJ’s [or BIA’s]

credibility decision was not supported by specific, cogent reasons or was not based

on substantial evidence.” Id. An adverse credibility determination “does not

alleviate the IJ’s [or BIA’s] duty to consider other evidence produced by an asylum

applicant.” Id.

      The IJ and BIA made explicit adverse credibility determinations, finding

Norkute’s testimony was not credible based on its implausibility. We have held

concerns about an applicant’s credibility on “key elements of the claim,” combined

with the applicant’s “failure to rebut these with sufficient corroborating evidence
                                          3
and explanation,” supported the denial of asylum.    See Nreka v. U.S. Att’y Gen.,

408 F.3d 1361, 1369 (11th Cir. 2005). Here, the IJ and BIA provided specific,

cogent reasons for doubting Norkute’s veracity, including concerns regarding the

believability of key events in her testimony and the lack of corroborating police

and medical reports. Norkute’s only attempt to rebut these findings comes from

her conclusory statements labeling the determinations as “ethnocentric” and “mere

conjecture and opinion.” Her response provides an insufficient explanation to

compel reversal. Nreka, 408 F.3d at 1369. Accordingly, we deny Norkute’s

petition.

       PETITION DENIED.




                                          4